UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNITED STATES OF AMERICA
Criminal No. 3:12cr238 (JBA)

Vv.
LAWRENCE HOSKINS October 25, 2019

 

 

RULING ON GOVERNMENT’S MOTION TO COMPEL DEFENSE TO INFORM
GOVERNMENT AND COURT OF OBJECTIONS TO GOVERNMENT EXHIBITS

The Government “moves the Court to compel the defendant to inform the Government
and Court of any objections that he may have to the documents on the Government’s exhibit list
so as to avoid unduly prolonging the trial and wasting the jury’s time.” (Mot. to Compel [Doc. #
542] at 1.) Defendant opposes. ([Doc. # 546].)

This Court’s Trial Procedures and Requirements ask parties to “premark and exchange
exhibits before the final pre-trial conference to insure that all objections that are amenable to
pretrial disposition can be heard at that time.” The Government provided Defendant with its
witness list five weeks ago, and “has on numerous occasions asked defense counsel to provide a list
of objections so that the parties can attempt to resolve any issues without the Court’s involvement
and, if unable to resolve such issues, to present them to the Court prior to trial.” (Mot. to Compel
at 2.) Defendant has not provided the government with a list of objections, and the Government
asks the Court to compel Defendant to do so.

Defendant responds that his counsel “has engaged extensively and in good faith with the
government on its proposed exhibits and has stated that it does not anticipate any objections to a
large majority of them.” (Def.’s Opp. at 1.) Defendant has identified “one relatively narrow area of

potential dispute” with the Government’s exhibits, which “appears to turn on whether the
government is able to lay a proper foundation that some emails are admissible pursuant to Federal
Rule of Evidence 801(d)(2)(E).” (Id.) Specifically, Defendant anticipates potential objections to
“emails for which it appears the government has no sponsoring witness and/or which contain, in
some instances, multiple layers of hearsay from non-testifying declarants.” (Id. at 2.) Defense
counsel has “informed the government that the defense will likely have no objection at trial to
statements in emails” which were “made during and in furtherance of the declarant’s participation
in the conspiracy” by “non-testifying alleged co-conspirators.” (Id.) Thus Defendant has
“repeatedly asked the government to produce a list of unindicted co-conspirators (under seal) so
that it can assess whether the government can meet its burden of establishing the applicability of
Rule 801(d)(2)(E) to such emails.” (Id. at 3.) The Government has not provided such list to
Defendant.

The Government asserts that it “has offered to meet with the defense to walk through the
exhibits to which the defendant objects so that the Government could address the objections,” but
defense counsel have “refused.” (Gov't Reply [Doc. # 548] at 1.) The Government also complains
that Defendant has not “identified for the Government a single exhibit to which they do not
object.” (Id.) However, Defendant is not obliged to do so.

Defendant represents that without additional information which the Government is
apparently unwilling to provide at this time, he cannot now determine which Government
exhibits, if any, he will object to at trial. Thus there are currently no objections to the Government's
exhibits which are “amenable to pretrial disposition,” and so the Court cannot compel Defendant
to disclose his objections, as the Government requests. The parties are encouraged to confer to
discuss the possibility of pretrial resolution of potential objections. Should the Government

provide to Defendant the information which he claims he requires in order to identify his

2
objections, then Defendant shall promptly provide to the Government a list of his objections. And
at trial, Defendant should be prepared to explain why any objection to a Government exhibit could
not have been raised pretrial. For the foregoing reasons, the Government’s Motion to Compel

[Doc. # 542] is DENIED.

IT IS SO ORDERED. Yat
S IST «

 

Ja et Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 25th day of October 2019.
